Citation Nr: 1758472	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to June 4, 2015, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971 and from January 2003 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent evaluation effective January 28, 2011.  In a May 2013 rating decision, the RO continued the 30 percent rating assigned.  In a June 2015 rating decision, the RO granted an increased 70 percent rating for PTSD effective June 4, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Although an unappealed January 2016 rating decision denied entitlement to a TDIU, any evidence indicating unemployability as a result of an issue on appeal should be construed as part of the claim for an increased rating under alternative VA regulations.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).  Thus the RO consolidated the appeal, as the Veteran's TDIU claim is part and parcel of his PTSD increased rating claim and certified them to the Board together.


FINDINGS OF FACT

Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issues of an initial rating in excess of 30 percent prior to June 4, 2015, and in excess of 70 percent thereafter for PTSD and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal with respect to the issue of an initial rating in excess of 30 percent prior to June 4, 2015, and in excess of 70 percent thereafter for PTSD are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for the withdrawal of the appeal with respect to the issue of entitlement to a TDIU are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, according to a November 2017 statement, the Veteran indicated that he was withdrawing his appeal regarding issues of an initial rating in excess of 30 percent prior to June 4, 2015, and in excess of 70 percent thereafter for PTSD and entitlement to a TDIU.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding the claims and, consequently, the Board does not have jurisdiction to review the claims.  They are, therefore, dismissed.



ORDER

The appeal as to the issue of an initial rating in excess of 30 percent prior to June 4, 2015, and in excess of 70 percent thereafter for PTSD is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


